Exhibit 10.7

JOINDER AGREEMENT

 

THIS JOINDER TO SECOND LIEN CREDIT AGREEMENT, GUARANTY, AND CLOSING DATE
INTERCREDITOR AGREEMENT, IN EACH CASE AS AND TO THE EXTENT APPLICABLE (this
“Joinder”), is executed as of July 27, 2016 by each entity listed on the
signature pages hereto, which entities are organized in the jurisdiction set
forth opposite their respective names on Schedule I hereto (each a “Joining
Party” and collectively, the “Joining Parties”), and delivered to Morgan Stanley
Senior Funding, Inc., as Administrative Agent, for the benefit of the Secured
Parties.  Except as otherwise defined herein, all capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

 

W I T N E S S E T H:

 

WHEREAS, EMC Acquisition, LLC (“Holdings”), Emerging Markets Communications,
LLC, a Delaware limited liability company (the “Borrower”), Morgan Stanley
Senior Funding, Inc., as the Administrative Agent, and each lender from time to
time party thereto (collectively, the “Lenders” and, individually, a “Lender”),
have entered into a Second Lien Credit Agreement, dated as of July 1, 2015, as
amended by that certain First Amendment to Second Lien Credit Agreement (the
“First Amendment”), dated as of May 9, 2016 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), providing for the making of Loans to the Borrower as
contemplated therein;

 

WHEREAS, Section 2.6 of the First Amendment requires that as a condition
precedent to the Amendment Effective Date (as defined in the First Amendment),
each Joining Party becomes a Subsidiary Guarantor under the Credit Agreement,
and a Grantor under the Security Agreement and the Intercreditor Agreement(s);
and

 

WHEREAS, each Joining Party will obtain benefits from the incurrence of Loans by
the Borrower, in each case pursuant to the Credit Agreement, and, accordingly,
desires to execute this Joinder in order to (i) satisfy the requirements of the
Collateral and Guarantee Requirement and (ii) induce the Lenders to continue to
make Loans to the Borrower, in each case pursuant to the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Joining Parties, the receipt and sufficiency of which are hereby
acknowledged, each Joining Party hereby makes the following representations and
warranties to the Administrative Agent for the benefit of each of the Secured
Parties and hereby covenants and agrees with each Secured Party as follows:

 

1.             By executing and delivering this Joinder, the Joining Party
becomes (i) a Subsidiary Guarantor for all purposes under the Credit Agreement
and (ii) a Grantor for all purposes under the Closing Date Intercreditor
Agreement, pursuant to Section 9.14 thereof.

 

2.             The Joining Party agrees that, upon its execution and delivery
hereof, it will become a Subsidiary Guarantor under the Guaranty pursuant to the
Credit Agreement with respect to the Guaranteed Obligations, and will be bound
by all terms, conditions and duties applicable to a Subsidiary Guarantor under
the Credit Agreement and the other Loan Documents.  Without limitation of the
foregoing, and in furtherance thereof, the Joining Party absolutely,
unconditionally and irrevocably, and jointly and severally, guarantees the
prompt payment in full when due of all Guaranteed Obligations (on the same basis
as the other Subsidiary Guarantors under the Guaranty).

 

3.             The Joining Party agrees that it shall execute and deliver a
Security Agreement Supplement on the date hereof simultaneously with the
execution of this Joinder and that it will become a

 

--------------------------------------------------------------------------------


 

Grantor under, and as defined in, the Security Agreement, and will be bound by
all terms, conditions and duties applicable to a Grantor under the Security
Agreement.

 

4.             This Joinder shall be binding upon the Joining Party and its
respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided, however, that the Joining Party may not assign any of its rights,
obligations or interest hereunder or under any other Loan Document other than as
permitted by the Credit Agreement.  THIS JOINDER AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON
OR ARISING OUT OF THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.  Each of the parties hereto hereby
agrees that Sections 10.15 and 10.16 of the Credit Agreement are incorporated
herein mutatis mutandis. This Joinder may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic transmission of an executed counterpart of a signature page to
this Joinder shall be effective as delivery of an original executed counterpart
of this Joinder. In the event that any provision of this Joinder shall prove to
be invalid or unenforceable, such provision shall be deemed to be severable from
the other provisions of this Joinder which shall remain binding on all parties
hereto.

 

5.             From and after the execution and delivery hereof by the parties
hereto, this Joinder shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

 

*     *     *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed and delivered as of the date first above written.

 

 

AIRLINE MEDIA PRODUCTIONS, INC.

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

ENTERTAINMENT IN MOTION, INC.

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

GLOBAL EAGLE ENTERTAINMENT OPERATIONS SOLUTIONS, INC.

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

EMC INTERMEDIATE, LLC

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

INFLIGHT PRODUCTIONS USA INC.

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

Signature Page to Second Lien Credit Agreement Joinder

 

--------------------------------------------------------------------------------


 

 

POST MODERN EDIT, INC.

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

THE LAB AERO, INC.

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

ROW 44, INC.

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

N44HQ, LLC

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

Signature Page to Second Lien Credit Agreement Joinder

 

--------------------------------------------------------------------------------


 

Accepted and Acknowledged by:

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

 

 

as Administrative Agent

 

 

 

By:

/s/ Reagan Philipp

 

Name: Reagan Philipp

 

Title: Authorized Signatory

 

 

Signature Page to First Lien Credit Agreement Joinder

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Subsidiary Guarantors

 

Subsidiary Guarantor

 

Jurisdiction of Formation/Organization

Global Eagle Entertainment Operations Solutions, Inc.

 

Delaware

EMC Intermediate, LLC

 

Delaware

Entertainment in Motion, Inc.

 

California

Inflight Productions USA Inc.

 

California

The Lab Aero, Inc.

 

California

Post Modern Edit, Inc.

 

Delaware

Row 44, Inc.

 

Delaware

Airline Media Productions, Inc.

 

Delaware

N44HQ, LLC

 

Delaware

 

--------------------------------------------------------------------------------